Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the squaring of the lumber board with respect to the print head prior to the print head printing on the lumber board of claims 1 and 15 must be shown or the feature(s) canceled from the claim(s). in paragraph 0035 it is noted that “The incoming material conveyor assembly 100 delivers that lumber board up to a manual stop (not shown) that squares the lumber board prior to passing underneath the print head 250 for a suitable period of time. Once that lumber board is squared or otherwise aligned”.  Thus it is not clear if or where it is shown that a structure performs the function of squaring the lumber board.   
Also, the “manual stop” of claims 10-11 must be shown or the feature(s) canceled from the claim(s).  In paragraph 0035 of the Specification it is noted that a manual stop may be included but is not shown. However, 37 CFR 1.83(a) requires that all claimed subject matter is shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “material infeed assembly”, “a cutting assembly”, “multi-size board alignment assembly”, in claims 1 and 15.
The “first biasing member” of Claim 6.
With regard to the term “material infeed assembly”, in claims 1-2, 5-6, and 7:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “material infeed”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “material infeed” preceding the generic placeholder describes the function, not the structure, of the material infeed assembly.
With regard to the term “cutting assembly”, in claims 1-2, 5-6, and 7:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting assembly.
With regard to the term “multi-size board alignment assembly”, in claims 1-2, 5-6, and 7:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “multi-size board alignment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “multi-size board alignment” preceding the generic placeholder describes the function, not the structure, of the multi-size board alignment assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 9 and 18, reading a “material conveyor assembly” and “printer assembly” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.

Claim Objections
Claim 15 is objected to because of the following informalities:  The limitation reading “wherein the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions with respect to the print head prior to the print head printing on each of the plurality of different lumber boards having without adjusting a position of the print head and without reconfiguring the print head” should read: “wherein the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions with respect to the print head prior to the print head printing on each of the plurality of different lumber boards without adjusting a position of the print head and without reconfiguring the print head”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In MPEP 2163(I)(A) it is noted that “[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed.”  However, “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.”  The limitation of Claim 10 reading: “the incoming material conveyor assembly is configured to deliver the lumber board up to a manual stop that squares the lumber board prior to passing underneath the print head for the period of time” was not described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  In par 0035 it is noted that “The incoming material conveyor assembly 100 delivers that lumber board up to a manual stop (not shown) that squares the lumber board prior to passing underneath the print head 250 for a suitable period of time. Once that lumber board is squared or otherwise aligned, the material conveyor assembly 100 may back that lumber board up a small amount such that the manual stop can be lowered”.  No further description of the manual stop is provided, besides a regurgitated form of this same sentence in par 0036, and no drawings are provided of a manual stop.  Thus it is not clear how the manual stop performs the claimed function of squaring.  Does the manual stop have a square shape?  Does it comprise grippers or some other device?  How does the stop interact with a lumber piece?  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claim 1 and 9 reading “wherein the multi-size board alignment assembly is configured to square the lumber board with respect to the print head” and “the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions” respectively, are indefinite.  In par 0035 of the specification it is noted that “The incoming material conveyor assembly 100 delivers that lumber board up to a manual stop (not shown) that squares the lumber board prior to passing underneath the print head 250 for a suitable period of time. Once that lumber board is squared or otherwise aligned, the material conveyor assembly 100 may back that lumber board up a small amount such that the manual stop can be lowered”.  It is not clear what is entailed by squaring the lumber board.  If the lumber board is simply moved, and thus realigned relative to a previous position of the lumber board, this appears to meet the limitation.  For purposes of advancing prosecution this is how the limitation will be treated.   
The limitation of Claim 11, reading: “wherein the incoming material conveyor assembly is configured to deliver the lumber board up to a manual stop that squares the lumber board prior to passing underneath the print head for the period of time” is indefinite.  As noted above, the manual stop is not shown in the figures and only briefly described in the specification.  It is not clear then how the manual stop works or how it interacts with the workpiece.  Does the block have grippers which grip the workpieces?  Does the block need to be manipulated by hand, as the name suggests?  How does the block square the lumber pieces? And, does the block need to work with the printer device? 
The limitation of Claim 11, reading: “a small amount” is indefinite.  It is not clear then what the metes and bounds of a “small amount” are.  There is no standard set forth in the specification as to what a small amount is.  Is the length of a block considered small?  Two blocks?  Half a block?  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9 and 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4269303, Cornell in view of USPGPUB 20090120249 Gauss. 
Regarding Claim 1, Cornell discloses a lumber handling and cutting apparatus comprising: an incoming material conveyor assembly 33; 
a material infeed assembly (25 and 24) adjacent to the incoming material conveyor assembly (see fig 1) 
a cutting assembly (col. 2 lines 55-60) adjacent to the material infeed assembly (See fig 1 and col 2 lines 50-60); and
a multi-size board alignment assembly (19, 20, and 21) at an end of the incoming material conveyor assembly adjacent to the material infeed assembly (fig 2), wherein the multi-size board alignment assembly is configured to square the lumber board with respect to the rest of the assembly (since the alignment assembly moves and thus realigns the boards).
where Per Claim 6, the multi-size board alignment assembly is connected to feed members 22 of the incoming material conveyor assembly (fig 1).
Where Per Claim 7, the multi-size board alignment assembly includes an idler roller (19) positioned at an end of one of the feed members of the incoming material conveyor assembly (fig 2).
Wherein Per Claim 8, the multi-size board alignment assembly is positioned at a transition point between the feed members of the incoming material conveyor assembly and the infeed conveyor of the material infeed assembly (See fig 2).
Where per Claim 14, the multi-size board alignment assembly is attached to the material infeed assembly, fig 1.
Regarding Claim 15, Cornell discloses an incoming material conveyor assembly 33; 
a material infeed assembly (24 and 25) adjacent to the incoming material conveyor assembly (fig. 2); 
a cutting assembly adjacent to the material infeed assembly (fig 2); 
and a multi-size board alignment assembly at an end of the incoming material conveyor assembly adjacent to the material infeed assembly (Fig. 2), wherein the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions (since the alignment assembly moves and thus realigns the boards).
Cornell lacks a printer assembly adjacent to the incoming material conveyor assembly, the printer assembly comprising: a printer support base a printer support frame supported by and connected to the printer support base; a printer support arm supported by and connected to the printer support frame; a print head mounting bracket  connected to the printer support arm; a print head supported by and connected to the print head mounting bracket, the print head configured to print on a lumber board as the lumber board passes the print head, and the board alignment assembly squaring the lumber board with respect to the print head prior to the print head printing on the lumber board (Claim 1); where the print head is positioned facing downwardly (Claim 2), where the printer includes a print sensor configured to detect the lumber board to cause activation of the print head (Claim 12) the printer includes wherein the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions with respect to the print head prior to the print head printing on each of the plurality of different lumber boards having without adjusting a position of the print head and without reconfiguring the print head (Claim 15).
Regarding the limitations related to the print head, Gauss discloses a Device for refining work piece, which includes conveying workpieces toward a workpiece processing station, like the apparatus of Cornell, and includes a printer assembly adjacent to the incoming material conveyor assembly, the printer assembly comprising: a printer support base (legs of part 4); a printer support frame supported by and connected to the printer support base (cross beam of 4); a printer support arm (Y) supported by and connected to the printer support frame; a print head mounting bracket 6 connected to the printer support arm; a print head 10 supported by and connected to the print head mounting bracket, the print head configured to print on a lumber board as the lumber board passes the print head (Claim 1); where the print head is positioned facing downwardly (fig 1) (Claim 2), where the printer includes a print sensor configured to detect the lumber board to cause activation of the print head (par 0037) (Claim 12) in order to print on the workpieces at the same time as and adjacent to the workpieces being machined in order to reduce rework of the machining operation while producing a more efficient refining and machining of the workpieces (par 0012 and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cornell by including a printer on the apparatus downstream of an initial conveyor, and adjacent to the machining tools of Cornell, which printer device comprises a printer support base; a printer support frame supported by and connected to the printer support base; a printer support arm supported by and connected to the printer support frame; a print head mounting bracket  connected to the printer support arm; a print head supported by and connected to the print head mounting bracket, the print head configured to print on a lumber board as the lumber board passes the print head (Claim 1); where the print head is positioned facing downwardly  (Claim 2), where the printer includes a print sensor configured to detect the lumber board to cause activation of the print head (Claim 12), in order to print on the workpieces at the same time as and adjacent to the workpieces being machined in order to reduce rework of the machining operation while producing a more efficient refining and machining of the workpieces as taught by Gauss.
With respect to the limitations related to the board alignment assembly squaring the lumber board with respect to the print head prior to the print head printing on the lumber board, as amended to include the printer head thereon  in view of Gauss, Modified Cornell includes the board alignment assembly squaring the lumber board with respect to the print head prior to the print head printing on the lumber board (Claim 1), and the multi-size board alignment assembly is configured to square a plurality of different lumber boards of different dimensions with respect to the print head prior to the print head printing on each of the plurality of different lumber boards having without adjusting a position of the print head and without reconfiguring the print head (Claim 15).  Because the boards of Cornell are realigned/moved by the part 20, prior to being processed, this part realigns, and thus squares the boards relative to the printer head and prior to the printer head printing on the boards since the part 20 aligns the boards relative to the rest of the assembly, which as modified in view of Gauss includes aligning the boards with respect to the printer head. 
Regarding Claim 9, the apparatus of Cornell as modified by Gauss includes all the limitations of claim 1 as discussed above.   Modified Cornell, lacks the multi-size board alignment assembly is configured to align the lumber board with respect to the print head for a period of time as the lumber board passes underneath the print head.
Gauss also discloses that it is beneficial to have the workpieces be transported by the conveyance device thereof while the workpieces are being printed.  Thus, it would have been further obvious, in modifying Cornell in view of Gauss to include the workpieces being conveyed, and thus realigned during printing of the workpieces, which would include align the lumber board with respect to the print head for a period of time as the lumber board passes underneath the print head.

Claims 3-5, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Cornell in view of  Gauss and  as evidenced by US20100326297 Kaji, US20110072990 Kennedy, and   US20030009258 Conry. 
Regarding Claims 3-5, 10, 13, and 16, the Cornell apparatus as modified by Gauss discloses all the limitations of Claims 1, 9, and 15, as discussed above.  
Modified Cornell lacks wherein the print head is positioned at a transition point between the incoming material conveyor assembly and an infeed conveyor of the material infeed assembly (Claim 3), wherein the printer support frame is configured such that the printer support arm is above the transition point (Claim 4), wherein the print head mounting bracket is attached to the printer support arm such that the print head is positioned above a transition point between the incoming material conveyor assembly and an infeed conveyor of the material infeed assembly (Claim 5), wherein the incoming material conveyor assembly is configured to deliver the lumber board up to a manual stop that squares the lumber board prior to passing underneath the print head for the period of time (Claim 10),
wherein the multi-size board alignment assembly is configured to, at a point the lumber board is over half way underneath the print head and a lumber board center of gravity passes over a center of the multi-size board alignment assembly, allow the lumber board to feed downwardly into the material infeed assembly (Claim 13), wherein the multi-size board alignment assembly is configured to, for each of the plurality of different lumber boards, at a point that said lumber board is over half way underneath the print head and that a lumber board center of gravity of said lumber board passes over a center of the multi-size board alignment assembly, allow said lumber board to feed downwardly into the material infeed assembly (Claim 16).
With regard to all of these limitations, each of these depend on the placement of the printer related to the rest o the assembly.  Kaji, Kennedy, and Conry, are each related to the analogous art of material conveyors and working assemblies with printing heads located on the assembly, and each disclose that it is well-known that the location of a printer along said assemblies is a function of design based on user preferences (see par 0014-0015 of Kaji, par 0007 of Kennedy, and Claim 1 of Conry). Thus, because Cornell teaches providing a printer on a board production assembly, and because it is well known that the location of a printer depends on user preferences, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a printer location that is either at a transition point between the incoming material conveyor assembly and an infeed conveyor of the material infeed assembly (Claim 3), or such that the printer support arm is above the transition point (Claim 4), or such that the print head is positioned above a transition point between the incoming material conveyor assembly and an infeed conveyor of the material infeed assembly (which can be any location higher than the transition point, under a broadest reasonable interpretation of the term in view of the Specificaton)(Claim 5), or whereby the lumber board is squared prior to passing underneath the print head (claim 10), or where at a point the lumber board is over half way underneath the print head and a lumber board center of gravity passes over a center of the multi-size board alignment assembly (Claim 13), or , at a point that said lumber board is over half way underneath the print head and that a lumber board center of gravity of said lumber board passes over a center of the multi-size board alignment assembly (Claim 16) in any of these locations because discovering an optimum location of the printer head would have been a mere design consideration based on ensuring that the user’s needs during use of the machine, which may vary depending on the use, are met. Also, such a modification would have involved only routine skill in the art to accommodate the aforementioned requirements, since the modification merely requires the selection of a particular location along an assembly, and since the differing locations disclosed in the evidentiary references is evidence that the recited location ranges are known in the art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Thus, it would have been obvious to one of ordinary skill in the art to select a location of the printer head that leads to a location in any of the claimed locations of claims 3-5, 10, 13, and 16, in order to ensure that varying end user needs of the printer head are met.

 


Claims Not Subject to Prior Art Rejection
Claim 11 has not been rejected using a prior art rejection.  However, no determination of allowability can be made in view of the 35 USC 112 issues presented above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20040069106, 20130008333, 7631744, and 20110253261 disclose state of the art infeed outfeed lumber processes while US20030009258 and 20030009258 disclose lumber processors with printers, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724